DETAILED ACTION
	This Office Action is in response to the Election filed on November 15, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on November 15, 2022 is acknowledged.
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US Pub. 2022/0037362 A1).
In re claim 1, Lin et al. shows (figs. 18) a semiconductor device comprising: a substrate; a bit line structure (146B) and a source line structure (146S) each extending in a direction perpendicular to a surface of the substrate; a semiconductor layer (118) disposed between the bit line structure and the source line structure on a plane parallel to the surface of the substrate; a first ferroelectric layer (116) disposed on a first surface of the semiconductor layer; and a first gate electrode layer (114) disposed on the first ferroelectric layer.
In re claims 2-9, Lin et al. shows (figs. 18) the remaining elements of the claims including the semiconductor layer is disposed to contact each of the bit line structure and the source line structure. The semiconductor layer comprises a source region in contact with the bit line structure; a drain region in contact with the source line structure; and a channel region disposed between the source region and the drain region.

	In re claim 10, Lin et al. shows (figs. 18) a semiconductor device comprising: a substrate; a bit line structure (146B) and a source line structure (146S) each extending in a direction perpendicular to a surface of the substrate; and a plurality of unit cell structures electrically connected to the bit line structure and the source line structure, wherein each of the plurality of unit cell structures comprises: a semiconductor layer (118) disposed on a plane parallel to the surface of the substrate and in contact with the bit line structure and the source line structure; a first ferroelectric layer (116) disposed on a first surface of the semiconductor layer; and a first gate electrode layer (114) disposed on the first ferroelectric layer and spaced apart from the bit line structure and the source line structure, wherein the plurality of unit cell structures are disposed to be spaced apart from each other in a direction perpendicular to the surface of the substrate.
	In re claim 11-14, Lin et al. shows (figs. 18) the remaining elements of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai (US Pub. 2021/0126013 A1), Tanaka (US 11,282,559 B1), Lai (US 11/171157 B1), Avci (EP 3629329 A1) and Zhu (CN 107068686 A) also disclose various elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815